Citation Nr: 1423672	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  13-15 352	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for hypertension, to include as secondary to sleep apnea.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Castillo, Associate Counsel
INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket. 

The Veteran served on active duty from November 1988 to February 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2012 rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in October 2012.  A transcript of the hearing is in the Veteran's file.
 
In August 2013, the Board remanded the case for further development, some of which has not been completed.  Stegall v. West, 11 Vet.App. 268, 271 (1998).

The issue of entitlement to service connection for hypertension has been recharacterized to comport with the evidence of record and is REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDING OF FACT

The evidence is in relative equipoise on the question of whether the Veteran's current sleep apnea is related to service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, which he contends began in service.  

Service treatment records, including induction and separation examination reports, do not show complaints or diagnosis of sleep apnea.

The Veteran has given a history of daytime sleepiness and waking up gasping for air in, and consistently since service.

Two of the Veteran's friends reported that during service he snored loudly and often woke himself up choking.  One of the friends, Dr. Roberson, served with the Veteran for several years and has since treated patients who suffer from sleep apnea.  Dr. Roberson concluded that the Veteran definitely had symptoms of sleep apnea during service.

Private and VA medical records show that the Veteran has been diagnosed with sleep apnea since 2004.

In an October 2013 VA examination report, a VA examiner expressed the opinion that the Veteran's current sleep apnea is not related to service.  The rationale was that sleep apnea was not diagnosed until 8 years after separation from service.

While the Veteran lacks the medical expertise necessary to self-diagnose sleep apnea, he is competent to report symptoms potentially related to sleep apnea in, and consistently since service; especially those he can personally experience, such as daytime sleepiness, frequently waking up at night, and waking up gasping for air.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As the Veteran's reported history of continuous symptoms of sleep apnea since service is uncontroverted by the evidence of record, the Board finds that he is a credible historian.

Although the VA medical opinion is at odds with that of Dr. Roberson, each medical professional is competent to render a medical opinion, and a rationale was provided for each opinion.  At worst, the evidence with respect to whether the Veteran's sleep apnea is related to his active military service is in equipoise.  

Service connection for sleep apnea is warranted.


ORDER

Service connection for sleep apnea is granted.


REMAND

In August 2013, the Board remanded the service connection claim for hypertension for further development.  The requested development has not been completed; further action to ensure compliance with the remand directives is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional, who has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension:

i).  had its onset in service or within one year after separation;
ii).  is related to his active service; or 
iii).  is caused by sleep apnea.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


